PER CURIAM.
Defendant Webster appeals from his conviction, after a jury trial, on charges of Driving While Intoxicated and Possession of Open Container of Spirituous Liquor Within the Passenger Compartment of a Motor Vehicle. Defendant was sentenced to 60-days’ confinement on the Driving charge and a fine of $150 on the Possession charge. Sentence has been stayed during appeal.
Defendant’s notice of appeal and brief assert that certain rulings of the trial court were erroneous and prevented defendant’s counsel from presenting “a fair and legal defense” at the trial. The Nation has filed a Response Brief arguing that no prejudicial error was committed.
The challenged trial court rulings were apparently made during the course of the trial. No written transcript of the trial has been made, although an audio tape exists. In these circumstances, this Court does not have ready access to the relevant facts, to the precise nature of the trial court’s rulings, or to the trial court’s reasons for those rulings.
In order to provide a more satisfactory basis for our review, the case is remanded to the trail court for further proceedings. Within 30 days after receiving notice of this remand order, defendant should present to the trial court (and serve upon the Nation) a written statement of alleged errors in the form of a Motion for a New Trial. The Nation may respond within 30 days of receipt of this motion.
The trial court should then rule on defendant’s contentions in a written opinion that states the relevant facts, the court’s rulings and the court’s reasons for its rulings. If the trial court denies defendant’s Motion for a New Trial, defendant may thereafter appeal that denial to this Court by treating the denial as the final judgment of conviction.

Case remanded for further proceedings.

IT IS SO ORDERED.